United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3658
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Thomas Robert Page

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                           Submitted: October 19, 2018
                             Filed: March 22, 2019
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, LOKEN and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

      Thomas Robert Page, an American citizen teaching in Cameroon, sexually
abused three Cameroonian male minors while there. Later, the government charged
Page by indictment with three counts of engaging in illicit sexual conduct in foreign
places. See 18 U.S.C. § 2423(c). Page pleaded guilty to one count. Following Page’s
guilty plea, the district court1 sentenced him to 120 months’ imprisonment. In
addition, the court granted the government’s motion for an order of restitution. The
court ordered Page to pay the victim $27,011.74 in restitution under the Mandatory
Victims Restitution Act (MVRA). See 18 U.S.C. § 3663A. Page appeals a portion of
that judgment, arguing that the court erred by ordering him to pay restitution for
certain claimed property losses totaling $7,000.00. He contends the government’s
evidence did not meet the statutory standard required to support an award. We
disagree and affirm.

                                     I. Background
       Page pleaded guilty to one count of engaging in illicit sexual conduct in foreign
places, stipulating to the facts necessary to establish the charged offense. The
probation office prepared a presentence investigation report (PSR). The PSR included
the restitution request of one of Page’s victims, identified as S.A. Page objected to a
portion of the restitution request. He argued that the requested restitution should be
denied because it sought damages not available under the MVRA. Alternatively, Page
argued that if the damages were available, the government failed to adduce sufficient,
reliable evidence to prove them. The district court overruled Page’s objection and
concluded that he should pay property damages incurred by the victim’s family as a
consequence of his crimes. The court found that the victim’s family suffered losses
of property, including their rented residence. The court concluded that “the family’s
eviction [from that residence] was directly related to Page’s actions” and that their
“eviction was reasonably foreseeable in Cameroon.” Restitution Order at 4, United
States v. Page, No. 0:15-cr-00284 (D. Minn. Nov. 14, 2017), ECF No. 133. The court
did, however, reduce the requested property damages owed to S.A. by “roughly 50%”
to $7,000 because they were “too high to replace used goods.” Id. at 5. The court also
awarded $16,184 for past and future medical expenses. Finally, the court awarded


      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                          -2-
$3,827.74 to the General Crime Victims Fund for travel expenses. In total, the court
ordered Page to pay $27,011.74 in mandatory restitution.

                                      II. Discussion
       On appeal, Page challenges only the property loss portion of the district court’s
restitution order. Specifically, Page raises three bases for reversal of the order. First,
he argues that the district court erred in its factual findings because they contradicted
the record developed at the sentencing hearing. Second, he contends that the court
relied upon insufficient evidence because the evidence presented lacked reliability.
And third, he asserts that the government’s evidence failed to show his conduct
proximately caused the alleged damages.

       We review the district court’s award of restitution under the MVRA for an
abuse of discretion. United States v. Reichow, 416 F.3d 802, 804 (8th Cir. 2005). We
review its “fact-finding as to the amount of restitution” for clear error. United States
v. Oslund, 453 F.3d 1048, 1062 (8th Cir. 2006). Page argues that we should apply de
novo review because “a district court’s construction and application of the MVRA is
a question of law.” Appellant’s Br. at 8 (citing Oslund, 453 F.3d at 1062). Page is
correct that de novo review would apply if our inquiry were an examination of the
district court’s legal construction of the MVRA. See United States v. Martinez, 690
F.3d 1083, 1088 (8th Cir. 2012). But, the gravamen of Page’s appeal is the reliability
and sufficiency of the factual underpinning of the court’s ultimate decision to award
restitution. We will review the court’s findings of fact for clear error and its decision
to make a restitution award for an abuse of discretion.

      Page’s first contention is that the court’s factual findings contradicted the
record. Specifically, he argues that while “the district court’s restitution award was
premised upon property losses allegedly caused by a Cameroon landlord in ejecting
SA and his family members from their home,” other evidence suggested “the landlord
was actually unsuccessful in ejecting SA and his family from their home.”

                                           -3-
Appellant’s Br. at 9–10. According to Page, Homeland Security Investigations
Special Agent Jonathan Duzan’s testimony at the restitution hearing showed “the
family left the home of their own volition in order to avoid unspecified ‘ridicule and
harassment’ directed by unidentified community members.” Id. at 10 (quoting Tr. of
Restitution Hr’g at 30, United States v. Page, No. 0:15-cr-00284 (D. Minn. July 27,
2017), ECF No. 120). Page asserts that the district court “misapprehended the
government’s evidence,” which was “understandable” because the hearing testimony
supposedly contradicted the written victim impact statements. Id. at 9–10.

       Page’s argument fails.2 Page argued in his post-hearing memorandum that the
landlord of S.A.’s family’s residence caused the eviction and property damage, not
him. The district court, however, made specific findings that the landlord’s actions
toward S.A.’s family resulted directly from the stigma placed on S.A. by Page’s
criminal sexual conduct. Page attacks the court’s factual findings, but he fails to show
that they are clearly erroneous. The court below considered the entirety of the record,
resolved potentially conflicting evidence, and made appropriate findings of fact. The
court’s factual findings are not clearly erroneous.

       Page’s second contention is that the government’s evidence lacked reliability.
In its order, the district court noted that “[t]he rules of evidence do not apply at
sentencing, but submitted information must have ‘sufficient indicia of reliability to
support [its] probable accuracy.’” Restitution Order at 5 (second alteration in original)


      2
        We assume, without deciding, that Page raised this issue before the district
court. Following the restitution hearing, Page filed a memorandum setting forth his
position regarding restitution. In that memorandum, Page did not argue that the
landlord never evicted S.A. and his family from their home. Instead, Page argued that
“the landlord’s decision to evict the family” was an intervening cause between Page’s
offense conduct and the family’s property loss sufficient to break the chain of
proximate causation. Def.’s Position Regarding Restitution at 10, United States v.
Page, No. 0:15-cr-00284 (D. Minn. Aug. 14, 2017), ECF No. 125.

                                          -4-
(quoting United States v. Adejumo, 848 F.3d 868, 871 (8th Cir. 2017)). The court
reviewed the testimony of Special Agent Duzan, as well as the submitted witness
statements from S.A.’s family declaring the value of items lost as a consequence of
Page’s crime. The court credited the witnesses’ claims that certain items had been lost
due to Page’s sex crime against S.A. The court, however, did not indiscriminately
accept the claimed losses at face value. In fact, the court discounted certain values
listed to more closely reflect their condition at the time of loss. The court, performing
its fact-finding function, determined that the value placed on those lost items needed
to be adjusted. It did so by a preponderance of the evidence. The court’s decision to
award restitution was not an abuse of discretion.

       Page’s final argument is that, ultimately, the damage amounts are immaterial
because the government failed to establish that Page’s offense conduct was the
proximate cause for any damage to S.A. and his family. Page asserts that no damages
should be awarded because the “claimed losses might have been accrued with or
without the offense conduct at issue.” Appellant’s Br. at 13 (citing Martinez, 690 F.3d
at 1088–89). Martinez, which Page relies on in support of his argument, is readily
distinguishable from this case. Martinez involved a complex bank fraud conspiracy
involving tens of millions of dollars. 690 F.3d at 1089. The district court declined to
award restitution “due to the complexity of determining the amount of loss properly
attributable to Martinez.” Id. Unlike Martinez, this case is simple. Page molested a
child whose family experienced property loss in Cameroon as a direct consequence
of the stigma attached to the child because of Page’s criminal conduct.

       The district court’s decision to award restitution was not an abuse of discretion,
and its calculation of the award amount was not clearly erroneous.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________

                                          -5-